DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and not defined because in step c) recites “…by fusing the occupancy probabilities estimated during step b)”. However, there is no indication of the estimation in the step b). 
 	Dependent claims 2-16 are rejected based on the rejection of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotovao et al “Real-time power-efficient integration of multi-sensor occupancy grid on many-core”.
With respect to claim 1, Rakotovao et al teach a method for perceiving physical bodies comprising the following steps, implemented by a computer or a dedicated digital electronic circuit (e.g. abstract and I. Introduction, left column, lines 3-14; right column, lines 33-39): 
a) acquisition of a plurality of distance measurements of said physical bodies, arising from one or more sensors (e.g. I. Introduction, left column, lines 18-20, right column, lines 33-36, associated with II. Occupancy Grid Algorithm, A. Algorithm Overview, right column, lines 1-6, and B. Sensor Model (SM), lines 8-25);
 b) application, to each said distance measurement, of an inverse model of the corresponding sensor on an occupancy grid (GO) providing a discretized spatial representation of an environment of said sensor, so as to determine a probability of occupancy by a physical body of a set of cells of said occupancy grid (e.g. I. Introduction, left column, lines 15-18, 23-27; II. Occupancy Grid Algorithm, A. Algorithm Overview, lines 1-4, and right column, lines 1-25 associated with B. Sensor Model (SM), lines 24-32); and c) construction of a consolidated occupancy grid, each cell of which exhibits an occupancy probability computed by fusing the occupancy probabilities estimated during step b)(e.g. I. Introduction, left column, lines 23-27; II. Occupancy Grid Algorithm, A. Algorithm Overview, right column, lines 21-25; 
With respect to claim 2, Rakotovao et al teach the method as claimed in claim 1, wherein said set of finite cardinality of probability classes is formed by the union of one or more subsets such that, during said step c), the fusion of two probability classes belonging to one and the same subset provides a result also belonging to said subset. These limitations is only define condition for fusion operation without detail of computations, therefore, the Sensor Model and Multi-Sensor Fusion (MSF) in Occupancy Grid algorithm as taught by Rakotovao et al indicated the claim 1 above commonly include for condition of this standard definition.

With respect to claim 8, Rakotovao et al teach the method as claimed in claim 1, wherein said step c) comprises the implementation of changes of frame to construct said consolidated occupancy grid on the basis of probabilities of occupancy of cells of occupancy grids associated with non-co-located sensors (e.g. IV. Experiences, A. Experience Setup, lines 1-4; noted: the change of frame is standard practice in the art to allow fusion of grids associated with various non-co-located sensors).
With respect to claim 9, Rakotovao et al teach the method as claimed in claim 1, also comprising a preliminary step of constructing the inverse models of at least one said sensor on the corresponding occupancy grid, implemented by applying the following equation: where represents the probability of occupancy of the cell of index of the occupancy grid, said cells being ordered by increasing distance from said sensor; N is the number of cells of said occupancy grid; z represents a distance measurement arising from the sensor; and represents the direct model of the sensor, expressing the probability density of the measurement provided by the sensor when the position of the cell of the occupancy grid, but no other cell closer to the sensor, is occupied by a physical body. The limitations is a model derived from the original inverse model, it simply a linearization of the original model in the case of a one-dimensional grid which requires an exponential number of calculations such a standard requirement, therefore,   would be considered by a skill in the art before the filling date of the claimed invention such a standard practice for operation.

With respect to claim 11, Rakotovao et al teach a system for perceiving physical bodies comprising at least one input port for receiving a plurality of signals representing of distance measurements of said physical bodies, arising from one or more sensors (II. Occupancy Grid Algorithm, A. Algorithm Overview, right column, lines 5-6; figure 1-2; III. Occupancy Grid Integration On Many-Core, B. Computing Occupancy Grids On Many-core); a data processing modules configured to receive as input said signals and to use to construct a consolidated occupancy grid by applying a method as claimed in claim 1 (Rakotovao et al, same reasons and references cited in the claim 1 above); at least one output port for a signal representative of said consolidated occupancy grid (II. Occupancy Grid Algorithm, right column, lines 1-6, 26-30; figures 1, 2, and 7).
 	With respect to claim 12, Rakotovao et al teach the system as claimed in claim 11, also comprising one or more distance sensors adapted to generate signals representative of a plurality of distance measurements of said physical bodies and linked to said input port or ports (e.g. II. Occupancy Grid Algorithm, B. Sensor Model, lines 8-19).
 	With respect to claim 13, Rakotovao et al teach the system as claimed in claim 11, wherein said data processing module comprises at least one hardware block for computing occupancy probabilities comprising a memory storing, in the form of a correspondence table, an inverse model of a sensor associating with each distance measurement a vector of integers representing indices of probability 
With respect to claim 14, Rakotovao et al teach the system as claimed in claim 11, wherein said data processing module comprises a hardware block for integer computation, for so-called consolidation, configured to receive as input a plurality of integers representing indices of probability classes associated with cells of respective occupancy grids, and to compute an index of a probability class associated with a cell of said consolidated occupancy grid (e.g. II. Occupancy Grid Algorithm, right column, lines 1-6, 26-30; figures 1, 2, and 7). 
With respect to claim 16, Rakotovao et al teach the system as claimed in claim 11, wherein said data processing module is configured to receive as input signals representative of distance measurements acquired successively by one and the same sensor or co-located sensors and to construct a consolidated occupancy grid on the basis of a plurality of these signals, corresponding to successive acquisition instants (e.g. e.g. II. Occupancy Grid Algorithm, B. Sensor Model, associated Figures 1 and 3). 

Allowable Subject Matter
Claims 4-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 112 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng et al (US 9429650) discloses fusion of obstacle detection using radar and camera.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865